Citation Nr: 1200401	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD), or other acquired psychiatric disorder.

2.  Entitlement to an increased rating for asthma, currently rated 30 percent.

3.  Entitlement to a compensable rating for valvular heart disease, characterized as mitral and tricuspid valve thickening.

4.  Entitlement to a total disability rating based on individual unemployability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1990 to March 1991 and from November 1992 to November 1995.  

This appeal arises to the Board of Veterans' Appeals (Board) from February 2006 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part of a February 2006 rating decision, the RO continued a noncompensable schedular rating for mitral and tricuspid heart valve thickening.  In pertinent part of an August 2006 rating decision, the RO continued a 30 percent schedular rating for asthma.  In pertinent part of a December 2009 rating decision, the RO denied service connection for an adjustment disorder and denied a total disability rating based on individual unemployability (hereinafter: TDIU).  

In a June 2007 rating decision, the RO denied service connection for hypertension and a stroke.  The Veteran timely submitted a notice of disagreement (hereinafter: NOD) and the RO issued a statement of the case (SOC).  No VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information was received from the Veteran.  Therefore, the RO closed that appeal.

During a May 2011 hearing before the undersigned Veteran's law judge, the Veteran again raised the issue of service connection for hypertension.  Moreover, in a June 2011 letter, a VA physician raised the issue of service connection for alcohol dependence, secondary to PTSD.  Although the Board does not have jurisdiction over these issues, the Board may refer them to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims files lack pertinent earlier-dated documents, which leads the Board to conclude that the claims files are incomplete.  For instance, an original claim for benefits is not of record.  No rating decision dated prior to February 2006 is of record, even though the February 2006 rating decision reflects that since 1995, service connection has been in effect for various disabilities.  

PTSD

With respect to the claim for service connection for PTSD, a September 2010-issued SOC states, on page 12, that service connection for PTSD was previously denied.  Thus, it is apparent that at the time of issuance of the September 2010 SOC, the earlier-dated records were associated with the claims folders.  The claims files currently contain no final decision that denied service connection for PTSD.  Prior to adjudication, a search for these missing records must be performed. 

The RO should conduct a search for the earlier-dated records that might have been recently misplaced.  This search might include the local VA Medical Center.  Following the above development and any claims file reconstruction deemed necessary, the RO should consider any evidence associated with the claims files since issuance of the November 2010 SSOC and then develop the claim for service connection for PTSD, or other acquired psychiatric disorder, as set forth below. 

In this case, the claimed PTSD stressor is a sexual assault.  The Court has stressed the necessity of complete development of the evidence if a PTSD claim is based on an alleged personal assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence. M21-1, Part III, 5.14(b) (2).  As to personal-assault PTSD claims, more particularized requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities. M21-1, Part III, 5.14(c). Further, the provisions of subparagraphs (7) and (8) indicate that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", and that "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes" and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The Veteran recently testified that she does not receive SSA benefits, although her SSA disability application is pending.  Thus, the RO should again ask her if she currently receives SSA benefits, and, if so, obtain those records also.  The RO should also obtain the Veteran's official military personnel file from National Personnel Records Center.  

Following the above, the RO should re-adjudicate the claim for service connection for PTSD or other acquired psychiatric disorder. 

Increased Rating for Asthma

During a May 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that her most recent VA compensation examination for her asthma disability was 7 years ago.  She also testified that she has used steroidal medication in her inhaler.  Her representative advocated that she should be examined anew, as her condition might have changed since her previous examination.  

Whether a medical examination is "contemporaneous" depends on the circumstances of the case.  See Snuffer v. Gober, 10 Vet App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 (1994).  In Caffrey, the Court held that where evidence indicated a material change in the disability or indicated that the current rating may be incorrect, a fresh medical examination was required.  Because a material change in the disability has been suggested, the Board must remand this case for another examination.  

Increased (Compensable) Rating for Valvular Heart Disease

While no specific allegation has been made with respect to a material change in the disability since the most recent VA examination, nonetheless, to ensure accurate adjudication, the Board must make a reasonable attempt to recover or reconstruct any pertinent record of treatment and record of adjudication record that is currently missing, so that any future decision will be a fully-informed one.  

TDIU

In Harris v. Derwinski, 1 Vet. App. 180 (1991), and Hoyer v. Derwinski, 1 Vet. App. 208 (1991), the Court dismissed BVA decisions that addressed only those issues which had been considered by the agency of original jurisdiction.  In each case, the Court held that the claim which had been appealed was "inextricably intertwined" with another claim which was undecided and pending before VA.  With respect to the claim for TDIU, following the development set for the other listed issues that are remanded and following adjudication of any other pending service connection claim, the RO should again consider the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct a search for any missing claims files records that might have been recently misplaced.  This search might include the local VA Medical Center.  

2.  Following the above development and any claims file reconstruction deemed necessary, the RO should consider any evidence associated with the claims files since issuance of the November 2010 SSOC and then develop the claim for service connection for PTSD, or other acquired psychiatric disorder, as follows:

With respect to PTSD, the RO should ensure that all development set forth at VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c) (2) (Oct. 11, 1995), is performed and that the more particularized requirements regarding the development of "alternative sources" of information are fulfilled. 

The RO should obtain the Veteran's official military personnel file from National Personnel Records Center.  

The RO should determine whether the Veteran receives SSA disability benefits, and, if so, obtain those records. 

Following the above, the RO should re-adjudicate the claim for service connection for PTSD or other acquired psychiatric disorder. 

3.  The RO should schedule an appropriate examination to determine the nature and severity of asthma or other respiratory disorder.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine her, and offer a diagnosis, if appropriate.  The physician should address the frequency of use of any systemic high-dose corticosteroid or immunosuppressive drug for her asthma.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

4.  The RO must make a reasonable attempt to recover or reconstruct any pertinent record of treatment and record of adjudication of the Veteran's service-connected valvular heart disease that is currently missing.  Following the above, and following any additional development deemed necessary, the RO should re-adjudicate the claim for a compensable rating for valvular heart disease. 

5.  Following the development set forth above and after adjudication of all other pending claims, the RO should again consider the claim for TDIU. 

6.  After the above development has been accomplished, if the benefits sought remain denied, the Veteran and her representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on any matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


